Case 1:19-cr-00102-RJD-CLP Document 74 Filed 01/06/21 Page 1 of 1 PageID #: 508




                                                    January 6, 2021

By ECF

The Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Jose Carlos Grubisich, 19 Cr. 102 (RJD)

Dear Judge Dearie:

        We write on behalf of Mr. Jose Carlos Grubisich to respectfully request the adjournment
of the telephonic status conference currently scheduled for tomorrow, January 7, 2021. The
government consents to this request, and the parties jointly request that the conference be
adjourned for approximately 30 days.

       During the last status conference on November 9, 2020, the Court excluded time under
the Speedy Trial Act until July 19, 2021. See November 9, 2020 Minute Entry.


                                                    Respectfully submitted,

                                              By:       /s/ Edward Y. Kim

                                                    KRIEGER KIM & LEWIN LLP
                                                    500 Fifth Avenue, 34th Floor
                                                    New York, New York 10110
                                                    Tel.: (212) 390-9550
                                                    Edward.Kim@KKLllp.com
                                                    Henry.Ross@KKLllp.com

                                                    BRACEWELL LLP
                                                    1251 Avenue of the Americas, 49th Floor
                                                    New York, New York 10020
                                                    Tel.: (212) 508-6100
                                                    Paul.Shechtman@Bracewell.com

                                                    Attorneys for Jose Carlos Grubisich

cc:    All counsel of record
